Name: 95/470/EC: Commission Decision of 25 October 1995 establishing the list of approved fish farms in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  agricultural policy;  fisheries;  marketing;  health;  Europe
 Date Published: 1995-11-11

 Avis juridique important|31995D047095/470/EC: Commission Decision of 25 October 1995 establishing the list of approved fish farms in Belgium Official Journal L 269 , 11/11/1995 P. 0028 - 0028COMMISSION DECISION of 25 October 1995 establishing the list of approved fish farms in Belgium (Text with EEA relevance) (95/470/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and particular Article 6 thereof, Whereas the Member States may obtain the status of approved farm free of certain fish diseases for fish farms situated in non-approved zones; Whereas Belgium, by letter of 7 March 1995, submitted to the Commission justification for granting a fish farm the status of approved farm situated in a non-approved zone in respect of infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) together with the national rules ensuring compliance with the rules on maintenance of approval; Whereas the Commission and the Member States examined the information submitted by Belgium for the farm in question; Whereas that examination showed that the farm meets all the requirements of Article 6 of Directive 91/67/EEC; Whereas the farm in question is eligible for the status of approved farm situated in a non-approved zone; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The fish farm referred to in the Annex is hereby recognized as an approved farm situated in a non-approved zone with respect to IHN and VHS. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 October 1995. For the Commission Franz FISCHLER Member of the Commission ANNEXAPPROVED FARMS IN BELGIUM La Fontaine aux truites B-6769 GÃ ©rouville